Citation Nr: 1313160	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  07-14 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Michael Miskowiec, Attorney


ATTORNEY FOR THE BOARD

M. H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to October 1967.  He died in December 2005 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appellant requested a Board hearing on her June 2007 substantive appeal, but withdrew her request in writing in March 2009.  In November 2010, the appellant requested a formal RO hearing or conference; however, she withdrew that request in writing in February 2012.

This appeal was previously before the Board in April 2010.  The Board remanded the claim on appeal so that the appellant could receive corrective notice, and treatment records could be requested.  In the April 2010 decision, the Board additionally decided accrued benefits claims on appeal, including denying entitlement to service connection for esophageal cancer.  The case has been returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's death certificate reflects that he died on December [redacted], 2005.  The immediate cause of death was listed as broncho pleural fistula, due to or a consequence of chronic respiratory failure due to esophageal surgery due to esophageal cancer.  Other significant conditions contributing to death but not resulting in the underlying immediate cause of death were diabetes and chronic obstructive pulmonary disease.

2.  At the time of the Veteran's death he had several service connection claims pending.  In a January 2006 rating decision, the RO granted entitlement to service connection for diabetes mellitus, effective August 16, 2005.

3.  The preponderance of the evidence establishes that a service-connected disability was not a principal or contributory cause of the Veteran's death, nor did such a disability hasten his death.

4.  The preponderance of the evidence is against finding that the underlying causes of death, specifically esophageal cancer, were related to the Veteran's service.


CONCLUSION OF LAW

Service connection for cause of death is not warranted.  See 38 U.S.C.A. §§ 101(24), 1101, 1131, 1310, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353  (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in February 2006 satisfied many of the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The appellant was aware that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  The letter informed her that additional information or evidence was needed to support her claim, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  

In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310 DIC, the Court held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted. Id.  

The February 2006 letter informed the appellant as to what information and evidence was needed to support a claim for DIC based on his previously service-connected conditions, and what information and evidence was needed to support a claim for DIC based on his previously service-connected conditions.  The letter, however, did not inform the appellant of the Veteran's service-connected disability at the time of his death.  In April 2010, the Board remanded the claim on appeal, and instructed the RO/AMC to supply additional Hupp notice to the appellant.  In April 2010, the Veteran received full Hupp notice.  The letter also advised the appellant as to how VA determines the effective date to be assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

To the extent that the February 2006 letter did not fulfill the notice requirements established, the Board notes that remand is only required where the notice provided was inadequate and not otherwise shown to be non- prejudicial.  Cf. Medrano v. Nicholson, 21 Vet. App. 165, 170-71 (2007) (Board is not prohibited from evaluating for harmless error, however, the Court gives no deference to any such evaluation, which is subject to the Court's de novo review).  Actual knowledge can also be established by statements or actions by the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  It is clear from the appellant's statements that she had actual knowledge that (a) the Veteran was granted service connection for diabetes mellitus the month after his death and (b) that she needed medical evidence to establish a link between the cause of his death and his active duty/service-connected disability.  The appellant and her representatives discussed the Veteran's diabetes mellitus in multiple communications with VA.  The appellant's knowledge can also be imputed to her through her representative.  The appellant was subsequently provided full Hupp notice and given an opportunity to respond prior to the RO readjudicating the issue in a March 2012 Supplemental Statement of the Case.

In light of the foregoing, the Board finds that any possible error with regard to Hupp notice was not prejudicial to the appellant.  The Board, therefore, finds that VA has discharged its duty to notify.  For the reasons discussed above, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records, relevant VA medical, and identified private treatment records are contained in the record.  All other records identified by the appellant as relating to the claim have been obtained, to the extent possible. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).  VA opinions were provided in April 2006, October 2007, June 2009, August 2012, and November 2012, each of which addressed the claim for service connection for cause of death.  The examiners reviewed the claims file.  Therefore, the Board finds these opinions are sufficient upon which to base a decision with regards to the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  Specifically, the appellant has asserted that the Veteran's diabetes mellitus directly contributed to the Veteran's death by reducing his ability to heal properly, allowing an infection to set in post-surgery. 

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of the Veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the Veteran to die; however, the last two requirements for a service-connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.

Factual Background and Analysis

As noted above, the Veteran's death certificate reflects that he died on December [redacted], 2005.  The immediate cause of death was listed as broncho pleural fistula, due to or a consequence of chronic respiratory failure due to esophageal surgery due to esophageal cancer.  Other significant conditions contributing to death but not resulting in the underlying immediate cause of death were diabetes and chronic obstructive pulmonary disease.

The Veteran's DD 214 Form reflects that he served in the Republic of Vietnam.  Therefore, exposure to Agent Orange or herbicides during service was conceded.  The Veteran was diagnosed with Type II, diabetes mellitus in 2002.  The Veteran filed a claim of entitlement to service connection for diabetes mellitus in August 2005.  In January 2006, the RO granted entitlement to service connection for diabetes mellitus, effective August 16, 2005.  The RO did not know that the Veteran was deceased at the time of the January 2006 rating decision.  

In July 2005, the Veteran complained of difficulty swallowing and left upper quadrant pain.  Testing revealed a mass at the gastroesophageal junction.  Following a biopsy, the Veteran was diagnosed with endocarcinoma of the gastroesophageal junction.  Initially, the Veteran was treated with chemotherapy and an October 2005 record reveals that he was "doing great" and able to swallow solid foods.  

Following his chemotherapy, the Veteran underwent surgery.  On December 8, 2005, he underwent a laparoscopic esophagogastrectomy and feeding jejunostomy along with placement of a chest tube.  He was extubated December 9, 2005 and tube feedings were initiated.  On December 10, 2005, a possible anastomotic leak was suspected due to the drainage collected; he was started on antibiotics.  

On December 12, 2005 the feeding tube was withheld.  On December 14, 2005, a bronchoscopy revealed a hole in the right main bronchus with purulent material exuding into the bronchus from the mediastinum.  The Veteran then underwent a surgical repair of the anatomotic leak, as well as repair of the membranous portion of the right main bronchus.  A right pleural peel was sent to pathology, and was diagnosed as fragments of fibrinopurulent exudates, consistent with empyema (pus in the pleural space between the chest wall and lung).  Respiratory cultures grew several gram-positive bacteria types, a gram-negative bacteria, and a diploid fungus. 

The Veteran was placed on mechanical ventilation.  A bronchoscopy on December 18, 2005, revealed a clean right main bronchus with repair and a left main bronchus punctuate lesion.  A December 20, 2005 chest CT revealed patchy infiltrate, suspicious for an infectious process.  He was given a transfusion of packed red blood cells.  A December 23, 2005 bronchoscopy revealed purulent material in both mainstem bronchi, and cultures grew gram-negative bacteria.  He was again given a transfusion of packed red blood cells.  On December [redacted], 2005, a leak in the distal portion of the jejunostomy tube was detected and repaired.  On December [redacted], 2005, the family was consulted and a decision was made to withdraw life support.

The December 2005 autopsy report notes the Veteran's white blood cell count was elevated after his December 8, 2005 surgery and throughout his hospital stay.  An autopsy was performed on January 2, 2006.  An abscess was found at the site of the staple line on the right side and back of the chest.  Review of the lungs was suggestive of aspiration pneumonia, and his right bronchus had an area of perforation on the membranous portion.  Review of the abdominal cavity included a portion of the stomach extending into the chest region which was "friable and necrotic at the proximal portions.  The [Veteran's] history of diabetes may well have contributed to poor wound healing associated with suture dehiscence in the abdomen and neck and bronchial perforations."  Additionally, the report provided that "the underlying cause of death was adenocarcinoma of the esophagus.  Significant contributing factors were diabetes mellitus by clinical history and chronic interstitial pneumonitis.  The immediate cause of death was organizing pneumonia."  The report also included a discussion of the appropriate treatment of aspiration pneumonia with antibiotics, including the use of immediate empiric antibiotics, followed by focused therapies based upon cultures.  The report does not offer an opinion as to the appropriateness of the sequence of treatment.

The appellant provided a medical journal article on "Mortality Secondary to Esophageal Anastomotic Leak," which included a study of over 300 patients who underwent esophagectomy or esophagogastrectomy.  The article noted that surgical management of esophageal leaks was predictive of subsequent death.  Gastric necrosis was another predictor of mortality secondary to esophageal leaks.  

The RO sought an opinion regarding the appellant's cause of death claim from a VA physician.  In April 2006, a VA physician reviewed the Veteran's claims file and noted the Veteran developed pneumonia in all lobes secondary to a perforated right and left main bronchi after adenocarcinoma surgery.  The VA physician noted "according to medical evidence, the Veteran did not have significant secondary effects of diabetes.  The cause of his death was his esophageal cancer and the complications of surgery at the time."

In February 2007, private physician J.T.B. provided a statement that the Veteran was a non-insulin dependent diabetic who also had esophageal cancer, and "diabetes would have contributed to his death."

An April 2007 statement from private physician J.M.D. noted that the Veteran was exposed to Agent Orange in service which caused him to develop esophageal cancer.  He noted that "there is medical literature, which although not conclusive, supports the connection between Agent Orange and adenocarcinoma of the esophagus."  No medical literature was cited or provided.

The RO sought a VA endocrinologist's opinion on the cause of the Veteran's death.  In October 2007, a VA evaluator noted the Veteran had well-controlled diabetes mellitus on November 21, 2005.  She noted that he "became NPO" (a directive meaning "nothing by mouth") during hospitalization and thus was treated with injectable insulin.  He was eventually put on insulin infusion.  She noted that this was normal, and that even patients without diabetes are placed on insulin infusion if they are NPO so that blood sugars can remain near normal while the patient can no long ingest solids or liquids.  

The endocrinologist noted the Veteran died of complications of esophageal cancer, and that his prior treatment with chemotherapy may have altered/decreased his resistance to infection.  She also noted that the Veteran's diabetes was well-controlled prior to his terminal events, and that there was no evidence to suggest his diabetes was poorly controlled during his terminal hospitalization.  She acknowledged that diabetes is a well-recognized risk factor for persons undergoing surgery, but that the records do not support the Veteran's diabetes mellitus contributed to his death in a substantial manner.  "To state that diabetes contributed substantially to the Veteran's death would require resorting to mere speculation."

In June 2009, a VA internist reviewed the claims file and provided an opinion that the Veteran's esophageal cancer was less likely than not etiologically related to his exposure to Agent Orange.  She noted that he had two common and major risk factors for esophageal cancer: obesity and a history of smoking.  She also noted that there was no evidence that he ingested dioxin from drinking water out of Agent Orange containers as oral consumption of dioxin is known to be extremely toxic and often fatal soon after ingestion.  She opined that inhalation of tobacco products in a much greater quantity than inhalation of Agent Orange, and for a longer period of time, resulted in his esophageal cancer.

Records show that the appellant consulted attorneys to investigate if the Veteran's death was due, in any part, to medical malpractice.  She indicated that after a thorough investigation her attorney determined that the Veteran's rendered care, diagnosis, and treatment adhered to the appropriate and applicable standard of care and no lawsuit was filed.  As part of the investigation, a nurse produced a medical summary, which the appellant provided and is a part of the claims file.  The summary notes that the Veteran participated in trial neoadjuvant therapy (systemic chemotherapy) prior to his surgeries in December 2005.  On December 8, 2005 his glucose was 190.  On December 9, 2005 he had bilateral rhonchi and congestions.  He was not extubated until the following day when it was found to likely have a "leak."  He was then started on antibiotics and tube feedings.  He was diuresed aggressively and was in atrial fibrillation that evening.  His glucose was 208 after two boluses of Diltiazem were given and one liter of fluid was infused.  He was started on an insulin drip following emergency surgery on December 14, 2005.  

The Board requested a Veterans Health Administration medical review of the record an opinion in July 2012.  On August 2012, a VA endocrinologist reviewed the record and noted the Veteran had an Alc value of 6.7% on November 21, 2005, underwent neoadjuvant therapy for esophageal cancer, and died of organizing pneumonia in December 2005 following surgery for esophageal cancer.  The endocrinologist continued that "although having type II diabetes may increase a person's risk of complications during surgery many patients with type II diabetes also do well during surgical procedures.  This Veteran died of complications related to surgery for advanced esophageal cancer.  It is less likely than not that the Veteran's diabetes mellitus caused or contributed substantially or materially to cause his death or combined to cause death or aided or lent assistance to the production of death."

In a November 2012 addendum, the VA endocrinologist noted the Veteran's diabetes was of a relatively recent onset (he developed it roughly three years prior to his death) and was well-controlled.  "He had documented glucose levels in the range of 124-130 mg/dl."  The endocrinologist noted that the good control of his blood glucose indicated that the diabetes mellitus "did not seem likely to have contributed to the [Veteran's] death."  He noted the Veteran died of complications of esophageal cancer.

In a January 2013 statement, the appellant's attorney argued that the Veteran's blood sugars were not well controlled.  The attorney listed glucose levels from September 2005 until the Veteran's death.  The readings ranged from 134-220 mg/dl.  Treatment records from his period of hospitalization from December 8th to [redacted] include glucose levels which were consistently indicated as high on laboratory reports.  Treatment records from Dr. J.T.B. noted the Veteran's HgbAlc was in the 7 to 8 range in 2004 and 2005 and his blood sugar was in the 100-150 range in 2003.  In October 2002, his two-week average glucose was 112.

Initially, the Board notes that in an April 2010 decision, the Board denied entitlement to service connection for esophageal cancer, for accrued benefits purposes.  The appellant has indicated two theories of entitlement to service connection for cause of death: (1) that the Veteran developed esophageal cancer as a result of herbicide exposure in service, and later died of complications of surgery for esophageal cancer; and (2) the Veteran's service-connected diabetes mellitus aided in the production of death by impairing his health to an extent that it rendered him less capable of resisting infection after his esophageal surgery.  

Regarding the appellant's contention that the Veteran's esophageal cancer was due to his exposure to herbicides in service, the Board finds that the evidence of record does not support a grant of service connection for cause of death under this theory of entitlement.  The Board notes that a review of the Veteran's DD Form 214 and service treatment records reveals that the late Veteran served in Vietnam. He is therefore presumed to have been exposed to herbicides. However, a review of the service treatment records discloses no diagnosis or complaints of either gastroesophageal cancer or soft tissue sarcoma.  An October 1967 separation examination revealed the Veteran's mouth and throat were noted as normal, as were his lymphatics.  

Presumptive service connection regulations pertaining to service connection for chronic diseases (malignant tumors) and soft tissue sarcomas (pertaining  exposure to herbicides), do not yield a positive outcome in this case.  The Veteran was first diagnosed as having metastatic gastroesophageal cancer in July 2005, well after the first post-service year and there appears no evidence pertaining to metastatic gastroesophageal cancer within that period.  Symptoms of esophageal cancer were not reported until more than 30 years after discharge from service, and there are no records indicating that esophageal cancer manifested to a compensable degree within one year of discharge; thus, presumptive service connection for a chronic disease is not warranted.  38 C.F.R. §§ 3.307, 3.309.  Moreover, the evidence of record at the time of the Veteran's death does not show that he had a soft tissue sarcoma subject to the herbicide regulations.  The Agent Orange Act of 1991 requires that when the Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for health outcomes, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116(b) and (c).  NAS issued Veterans and Agent Orange: Update 2010 (Update 2010) which specifically found that presumptive service connection based on herbicide exposure was not warranted for esophageal cancer.  38 C.F.R. §  3.309(e) , Note 1.  Accordingly, under the presumptive regulations these claims cannot be granted.

Likewise, the Board does not find that gastroesophageal cancer was incurred in service.  A review of the record discloses no competent and probative evidence attributing this disease to service, and particularly the late Veteran's presumed exposure to herbicides.  The Board sympathizes with the appellant, but notes that as a lay person, she is not competent to attribute the late Veteran's cancer to his presumed exposure to herbicides.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").  Additionally, in June 2009 a VA physician opined that it was less likely that the Veteran developed esophageal cancer from exposure to herbicides, and that it was much more likely that he developed esophageal cancer from smoking and obesity, "two common and major risk factors for esophageal cancer."  She opined that inhalation of tobacco products in a much greater quantity than inhalation of Agent Orange, and for a longer period of time, resulted in his esophageal cancer.  

The April 2007 statement from private physician J.M.D. which opined that the Veteran's exposure to Agent Orange caused him to develop esophageal cancer is unsupported.  His indication that  "there is medical literature, which although not conclusive, supports the connection between Agent Orange and adenocarcinoma of the esophagus," is of very little probative value as he does not cite the medical literature.  In fact, the only document cited by the physician appears to be a decision issued by the Board in the past granting service connection for such disability as due to herbicide exposure.  However, Board decisions are nonprecedential.  38 C.F.R. § 20.1303 (2012).  Each case is decided on the basis of the facts of the individual case in light of applicable law, and the facts underlying that specific decision are unknown.  Furthermore, the Board finds it significant that he failed to discuss the other "common and major risk factors" identified by the VA examiner that are present in the Veteran's medical history.  Based on the foregoing, the Board finds the opinion of the 2009 VA physician to be more probative, as she explained that the disease is far more likely to be related to the significant risk factors for esophageal cancer that are both present in this case (obesity and smoking).  Accordingly, the preponderance of the evidence is against the theory of entitlement of direct service connection for cause of death via service connection for esophageal cancer.

Regarding the appellant's contention that the Veteran's service-connected diabetes mellitus contributed substantially and materially to his death, the Board finds that the preponderance of the evidence is against the claim.  Factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In contrasting these opinions, the Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has recently stressed that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Here, there are conflicting medical opinions regarding the whether the Veteran's diabetes mellitus had a significant contributory effect on his death.  VA medical evaluators have found that the Veteran's diabetes mellitus was well-controlled and thus did not play a distinct role in his demise subsequent to surgery.  Private treatment providers have indicated that the Veteran's diabetes mellitus complicated the Veteran's surgery and contributed to his death.  All of the physicians of record recognized that diabetes mellitus is a risk factor for surgery and Dr. J.T.B. noted that diabetes makes wound healing difficult.  Additionally, the autopsy report indicated that there were friable and necrotic portions of the stomach as it extended into the chest, and that the Veteran's diabetes "may well have contributed to poor wound healing associated with suture dehiscence in the abdomen and neck and bronchial perforations."  A VA evaluator noted that the Veteran had just completed chemotherapy for his carcinoma, and that the chemotherapy would have contributed to his poor wound healing.  The private opinions of record do not include an evaluation of the effect of the Veteran's chemotherapy on his ability to heal.

While the autopsy notes that his diabetes "may" have contributed to poor wound healing, the 2007 VA evaluator indicated that finding the Veteran's diabetes contributed to his death would require mere speculation.  The 2012 VA endocrinologist also opined the Veteran's diabetes did not contribute to his death.  Both VA evaluators based their opinion on the "well-controlled" status of the Veteran's diabetes mellitus and cited to a 6.7% Alc on November 21, 2005.  The appellant's attorney argues that the Veteran's diabetes was not well-controlled and pointed out the laboratory results of high glucose levels, as well as a December 2004 note from a private physician that his diabetes was not well-controlled.  

Here, the Board finds the 2007 evaluator's explanation that the Veteran had to move on to injectable insulin during his hospitalization because he could no longer swallow insulin medication refutes the representative's argument that the Veteran's diabetes increased during his hospitalization to the point that it necessitated intravenous insulin.  The Board notes that private records show the Veteran's glucose levels and Alc percentages fluctuated from 2002 to 2005.  In December 2004, the Veteran's treating physician described his diabetes mellitus as "not well controlled" because the Veteran was not taking his prescribed oral medication and his Alc was in the 7 to 8 range.  His glucose in December 2004 was 181.  In May 2005, his Alc continued to be in the 7 to 8 range, but he was noted to have "stable" diabetes and he did not suffer from any diabetic complications.  His glucose in May 2005 was 101.  This shows that after the Veteran began taking oral medications his glucose levels decreased.  In August 2005, his private physician indicated that his average blood sugars were in the 124-130 range.  He was also noted to have food dysphagia.  

In October 2005, the Veteran was noted to have a glucose of 219, which the laboratory test indicated was high.  Prior readings from August to October 2005 ranged from 84 to 138.  Notably, these readings are from days he was receiving chemotherapy treatment.  Thus, it appears the Veteran's glucose level was normal in August 2005 prior to chemotherapy treatment, and that his glucose levels steadily increased during chemotherapy treatment.  Subsequent to his completion of chemotherapy treatment, on November 21, 2005, his Alc was less than 7, which the VA evaluators have noted is indicative of controlled diabetes mellitus.   

The autopsy report noted that the Veteran had high white blood cell counts prior to undergoing his first surgery, and that they increased as he developed infections during his hospitalization.  The autopsy report indicated that the Veteran's diabetes mellitus was a significant contributory factor by history, but does not go into detail regarding the effects of his diabetes during his treatment and surgeries, and instead focused on the bronchus perforations and anastomotic leak in relation to the development of pneumonia via several bacteria types and a fungus.  The autopsy report discussed the appropriate treatment options for aspiration pneumonia, but did not include any information regarding glucose of Alc levels during the Veteran's hospitalization. 

Based on a thorough review of the claims file, the Board finds that the opinions of the VA evaluators are more probative than the private medical opinions of record.  In addition to reviewing the entire record, the VA evaluators explained the treatment for insulin during the Veteran's hospitalization and pointed out concrete examples of the Veteran's controlled diabetes.  The glucose readings noted by the representative occurred during chemotherapy, and the Veteran's Alc showed controlled diabetes mellitus after his chemotherapy was completed.  The VA evaluators also noted that the Veteran's chemotherapy would have contributed to his ability to heal.  Given the autopsy report's focus on the Veteran's development of aspiration pneumonia and the variety of bacteria and fungus found, and the evidence of record that his diabetes was well-controlled, the Board finds that the preponderance of the evidence is against finding that the Veteran's diabetes mellitus substantially contributed to his death.  

The Board is sympathetic to the appellant in that it is clear she sincerely believes her spouse's death was caused by his service-connected diabetes mellitus or that his cancer was related to his service.  However, the most probative medical evidence of record does not support these contentions.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, determining the effect of diabetes mellitus on the cause of the Veteran's death falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, the appellant's statements that the Veteran's service-connected diabetes mellitus contributed to his death or that his service-connected diabetes mellitus rendered him less capable of resisting the effects of other diseases that primarily caused his death are substantially outweighed by the conclusions of the VA evaluators.   See Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

Given this evidentiary picture, the preponderance of the evidence is against finding that any service-connected disorder had a causal connection to the Veteran's death.  Although the appellant is entitled to the benefit of the doubt where the evidence is in approximate balance, the doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for cause of death is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


